DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kekki et al. (Non-Patent Literature titled ETSI White Paper No. 28; MEC in 5G Networks).
In regards to claims 1, 8 and 15, Kekki teaches, a method, comprising: configuring, by a device, a private radio access network (RAN); deploying, by the device, network functions that use flexible resource allocation to a private network platform (see page 7, third paragraph under figure 1; discussion with respect to the network slicing in 5G; The Network Slice Selection Function (NSSF) is the function that assists in the selection of suitable network slice instances for users, and in the allocation of the necessary Access Management Functions (AMF)); configuring, by the device, the private network platform to provide a private multi-edge computing (MEC) environment that hosts one or more MEC applications (see the MEC system Level Entity and the MECH Host with ME APPs in figure 8 on page 18; see the paragraph above figure 9 on page 19 and figure 9 itself; Function as a service (Faas); FaaS could be implemented through cloud wrapper MEC application(s) running on one or more MEC hosts and provisioned with the required resources, managed locally via an MEC service application), wherein the one or more MEC applications include: one or more private MEC applications associated with an enterprise that is accessible only: by a user device associated with the enterprise, or via an enterprise MEC environment (see the paragraph below section titled MEC for third-party cloud service providers on page 18; MNOs may buy edge cloud services from such third-party providers to supplement their networks) ; and configuring, by the device, a communication interface between the private RAN and the private MEC environment (see figure 8 on page 18; the interface between MEC Host and the LDN and the MEC system Level Entity and the NEF; see the last paragraph on page 18; the NEF can handle control plane functions for third-party service providers to manage MEC operation. Network information exposed by the NEF is consumed by MEC services and can be exposed to MEC applications. This allows a clear separation between the MNO and the third-party service provider).
In regards to claims 2-3, 9-10 and 16-17 Kekki teaches, wherein the one or more MEC applications further include: one or more publicly available MEC applications (in addition to the MNOs discussed above with respect to the independent claims ,see the third paragraph under figure 4 on page 13;  Applications running in the MEC system may produce a wide range of services from multi-media and gaming to machine type services like V2X) and where the one or more publicly available MEC (see the paragraph below section titled MEC for third-party cloud service providers on page 18; MNOs may buy edge cloud services from such third-party providers to supplement their networks; MNOs stands for mobile network operators that provide cellular services to the UE; also the gaming application can be for a UE that itself is not associated with the Private MEC system; see page 7 first paragraph under page 1; Some of the services are accessible only via the NEF, which is also available to untrusted entities that are external to the domain, to access the service).
In regards to claims 4, 11 and 18, Kekki teaches, wherein configuring the private network platform to provide the private MEC environment comprises: configuring the private MEC environment within a network slice of a private network (see page 7, third paragraph under figure 1; The Network Slice Selection Function (NSSF) is the function that assists in the selection of suitable network slice instances for users, and in the allocation of the necessary Access Management Functions (AMF). A MEC application, i.e. an application hosted in the distributed cloud of a MEC system can belong to one or more network slices that have been configured in the 5G core network).
In regards to claims 5, 12 and 19, Kekki teaches, wherein the network functions include one or more 5G network functions (see page 7, third paragraph under figure 1; The Network Slice Selection Function (NSSF) is the function that assists in the selection of suitable network slice instances for users, and in the allocation of the necessary Access Management Functions (AMF). A MEC application, i.e. an application hosted in the distributed cloud of a MEC system can belong to one or more network slices that have been configured in the 5G core network).
In regards to claims 6, 13 and 20, Kekki teaches, wherein the private MEC environment is a 5G MEC environment (see page 7, third paragraph under figure 1; The Network Slice Selection Function (NSSF) is the function that assists in the selection of suitable network slice instances for users, and in the allocation of the necessary Access Management Functions (AMF). A MEC application, i.e. an application hosted in the distributed cloud of a MEC system can belong to one or more network slices that have been configured in the 5G core network).
In regards to claims 7 and 14, Kekki teaches, wherein the one or more MEC applications are mapped to one or more application functions of the enterprise MEC environment (see page 20, fourth paragraph under MEC for Enterprise Users; A corporate enterprise might require employees to access enterprise apps within the physical location of the corporation. The app can be used for tracking employees, sending training videos, security updates, etc. MEC can exist as an AF within the 5G architecture. Within the 5G architecture, network slicing is very critical and will play an important role in the enterprise setting as well. This can be achieved through the NSSF function in 5G architecture; also on pages 20-21 see the three examples of MEC for Industrial Internet of Things (IoT) which include security, safety, data analytics for Industrial IoT, active device location tracking and application computation off-loading which are all examples of application level functions in a MEC enterprise environment).

Relevant Prior Art
	Prior art Bachmutsky et al. (US Publication 2019/0141536 A1) teaches MEC communications infrastructures with common and separate core networks in figures 1A and 1B respectively.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JAY P PATEL/Primary Examiner, Art Unit 2466